Citation Nr: 0016965	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
disability pension benefits calculated in the amount of 
$4,944.34.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel




INTRODUCTION

The appellant had active duty for training from June 1963 to 
December 1963, and active service from November 1964 to 
February 1965.

This case arises before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In his February 1999 Substantive Appeal, the appellant 
requested a personal hearing before a Member of the BVA at a 
local VA Regional Office.  Since it is apparent that the 
appellant desires a Board hearing on appeal, pursuant to 38 
C.F.R. § 20.700 (1999), the appellant should be scheduled for 
a hearing before a Member of the BVA at the RO.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity, as requested 
in his Substantive Appeal.  


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


